Case: 16-11774   Date Filed: 01/04/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11774
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:15-cr-10013-JEM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DREW ALEXANDER YOUNG,
a.k.a. Drew Y,
a.k.a. dyshizzl,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 4, 2017)

Before MARCUS, WILSON, and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-11774     Date Filed: 01/04/2017    Page: 2 of 3


      Drew Young appeals his 235-month sentence, imposed after he pleaded

guilty to one count of sexually exploiting a minor for the purpose of producing a

visual depiction of sexually explicit conduct, in violation of 18 U.S.C. § 2251(a).

Specifically, Young appeals the district court’s application of a four-level

enhancement, under U.S.S.G. § 2G2.1(b)(4), for an offense involving material

portraying sadistic, masochistic, or otherwise violent content. Young argues that

the photo did not depict subjugation or pain, as the minor acted of her own volition

and was not directed by Young.

      “We review a sentencing court’s findings of fact for clear error and its

application of the guidelines de novo.” United States v. Victor, 719 F.3d 1288,

1290 (11th Cir. 2013). Ultimately, “[t]he government bears the burden of

establishing the applicability of a sentencing enhancement by a preponderance of

the evidence.” Id.

      Here, the district court properly applied the four-level enhancement. Among

the evidence produced was an image of a 13-year-old girl penetrating herself with

a stick. Section 2G2.1(b)(4) provides a four-level enhancement for an offense that

“involved material that portrays sadistic or masochistic conduct or other depictions

of violence.” U.S.S.G. § 2G2.1(b)(4). In interpreting § 2G2.1(b)(4) and similar

guidelines, we have repeatedly held that photographs depicting children being

vaginally or anally penetrated, regardless of whether it is by adults or foreign


                                          2
              Case: 16-11774     Date Filed: 01/04/2017    Page: 3 of 3


objects, are sadistic. See United States v. Hall, 312 F.3d 1250, 1262–63 (11th Cir.

2002) (involving an image of an adult male penetrating a girl under the age of 12);

United States v. Caro, 309 F.3d 1348, 1351 (11th Cir. 2002) (involving photos of

“prepubescent girls being anally and vaginally penetrated by use of foreign

objects”); United States v. Bender, 290 F.3d 1279, 1286 (11th Cir. 2002)

(involving photographs of children being vaginally and anally penetrated by adult

males); United States v. Garrett, 190 F.3d 1220, 1224 (11th Cir. 1999) (involving a

photo of “an 11 year old girl with a glass soda bottle in her vagina”).

      Further, we have never applied a subjugation requirement for § 2G2.1(b)(4).

We have instead focused on the content that is depicted in the image at issue. See

generally Hall, 312 F.3d 1250; Caro, 309 F.3d 1348; Bender, 290 F.3d 1279;

Garrett, 190 F.3d 1220. We decline to adopt such a requirement now. Upon

review of the record and consideration of the parties’ briefs, we affirm.

      AFFIRMED.




                                          3